Order entered December 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00175-CV
                              No. 05-21-00343-CV

    BRIDGET PARSON AKA BRIDGET BROWN PARSON, Appellant

                                       V.

                           BECKY COLE, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-15-01563-B

                                    ORDER

      The Court has been notified that appellant has been deemed a vexatious

litigant and is subject to a prefiling order, but the Court does not have an order

from the local administrative judge allowing these appeals. See TEX. CIV. PRAC. &

REM. CODE ANN. §§ 11.101, 11.102. Accordingly, pursuant to section 11.1035 of

the Texas Civil Practice and Remedies Code, these appeals are STAYED and will

be dismissed without further notice unless, no later than December 21, 2021,

appellant obtains an order from the appropriate local administrative judge
permitting the filing of each of these appeals and files the order(s) with this Court.

See id. 11.1035(b).


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE